        Case 4:11-cv-00129-JAJ-CFB Document 332-2 Filed 06/19/20 Page 1 of 8




                              IN THE U.S. DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

SUSAN THAYER,                                        Case No. 4:11-cv-00129-JAJ-CFB
Qui Tam Plaintiff/Relator
    ON BEHALF OF HERSELF AND ON
BEHALF OF THE U.S. OF AMERICA,
               Plaintiffs,
vs.                                                  DECLARATION OF ALAN S.
                                                     GILBERT IN SUPPORT OF MOTION
PLANNED PARENTHOOD OF THE
                                                     FOR REASONABLE ATTORNEY FEES
HEARTLAND, INC. (f/k/a PLANNED
PARENTHOOD OF GREATER IOWA,
INC.),                                               Judge John A. Jarvey

               Defendant.



         I, Alan S. Gilbert, declare, pursuant to 28 U.S.C. §1746, that the following is true and

correct:

         1.     I am an attorney at the law firm of Dentons US LLP and am one of the attorneys

for the defendant, Planned Parenthood of the Heartland, Inc. (“PPH”).

         2.     I submit this declaration in support of PPH’s Motion for Reasonable Attorney

Fees.

         3.     I have been practicing law for 45 years. I graduated from the University of

Chicago Law School in 1975 and have practiced as a trial and appellate lawyer focusing on

complex commercial litigation. In 2020, I retired from the partnership at Dentons US LLP

(“Dentons”). However, I am still a licensed lawyer and am one of the attorneys of record for

PPH in this matter. Attached hereto as Exhibit A is a true and correct copy of my profile

published on the Dentons website.




                                                1
     Case 4:11-cv-00129-JAJ-CFB Document 332-2 Filed 06/19/20 Page 2 of 8




       4.     I was first approached by PPH seeking legal counsel in this action on or about

August 1, 2012. PPH was familiar with me and Dentons due to a prior engagement in which we

successfully represented PPH’s predecessor, Planned Parenthood of Greater Iowa (“PPGI”), in

two companion cases, Planned Parenthood v. Bettendorf IA City (Case Nos. 3:96-cv-80184-

CRW and 3:97-cv-80056-CRW (S.D. Iowa)). In those cases, PPGI enjoined the city of

Bettendorf from using zoning rules to prevent PPGI from opening a clinic.

       5.     In addition to our prior successful representation of PPGI, our firm was

particularly qualified to represent PPH in this matter because we have a history of successfully

litigating high-stakes matters for Planned Parenthood and its affiliates. For example, in the

1980s, we represented Planned Parenthood Association/Chicago Area (“PPCA”) in a civil rights

suit against the Chicago Transit Authority (see, Planned Parenthood Association/Chicago Area

v. Chicago Transit Authority, 592 F. Supp. 544 (N. D. Ill 1984), aff’d, 767 F.2d 1225 (7th Cir.

1985). More recently, we represented PPCA in a negligence action by a former patient, Doe v.

Planned Parenthood, 956 N.E.2d 564 (IL 2011), and its successor, Planned Parenthood of

Illinois (“PPI”) in a defamation action, Scheidler v. Trombley, No. 07L513 (Cir. Ct. Kane Cty.,

IL). We have also litigated other cases involving reproductive rights issues, including, e.g.,

Ragsdale v. Turnock,, 841, F.2d 1358 (7th Cir. 1988).

       6.     Also, I have worked closely with PPI in various capacities since about 1982.

From 1985 to 2019, I served on the board of directors of PPI and its predecessor PPCA as a

director, board chair, and ex officio member, and from the early 1990s to 2019, I served as its

counsel.

       7.     PPH was looking for the resources, scale and bench of a national firm like

Dentons to defend Thayer’s claims, because an adverse result would be crippling to PPH, and



                                               2
Case 4:11-cv-00129-JAJ-CFB Document 332-2 Filed 06/19/20 Page 3 of 8
Case 4:11-cv-00129-JAJ-CFB Document 332-2 Filed 06/19/20 Page 4 of 8




                     Exhibit A
              Case 4:11-cv-00129-JAJ-CFB Document 332-2 Filed 06/19/20 Page 5 of 8




Alan S. Gilbert
Retired Partner


                            Retired Partner

                            Chicago
                            D +1 312 876 7410


                            alan.gilbert@dentons.com



Overview
Alan Gilbert is a trial and appellate lawyer with extensive experience before state and federal courts, arbitration
tribunals and administrative agencies throughout the United States. He concentrates on complex commercial
cases, with a particular emphasis on financial disputes, class actions and multijurisdictional proceedings for
financial services and insurance companies.


Experience
Current and recent representations
       Complete defense victory through federal court jury trial and appeal in a case brought by an investment
       company seeking hundreds of millions of dollars from a large annuity issuer for stopping lucrative market
       timing trading in annuity contracts.

       Obtained dismissal with prejudice, and affirmance on appeal, of a more than $100 million class action in
       Wisconsin federal court challenging a company's elimination of retiree health benefit subsidies
       under the Employee Retirement Income Security Act (ERISA) and state law.

       Led team of US and Canadian lawyers defending railroad's officers, directors and others in various US and
       Canadian trial and bankruptcy court actions arising out of a train derailment that destroyed the center of the
       town of Lac Mégantic, Québec, and killed 47 people.

       Led a team of Dentons and other outside lawyers for Citigroup that prosecuted foreclosure and receiver
       actions in six states arising out of a US$165 million portfolio of distressed hotel loans. Successfully defended
       multiple attempts to obtain injunctions against foreclosure, and defeated three different lender liability suits
       arising out of the loans.

       Obtained dismissal through summary judgment, and affirmance on appeal, of a more than $1 billion national
       class action in Illinois federal court against a life insurance company alleging overcharging for the cost of
       insurance under universal life insurance policies.

       Defending a national ERISA class action in Kentucky federal court against Hanover Insurance Group and its


                                                                                                                        1
            Case 4:11-cv-00129-JAJ-CFB
     cash balance                              Document
                   pension plan, which seeks millions        332-2
                                                      of dollars      Filed 06/19/20
                                                                 in additional           Page 6 of
                                                                               lump sum payments for8plan
     participants.

     Successfully defending various property and casualty insurers, including Metropolitan Property and Casualty
     Insurance Company, facing class actions in various state and federal jurisdictions.

     Complete victory, including payment of attorneys' fees, for an insurance company in a dispute with a
     reinsurer over coverage of various longtail commercial claims.

     Defending GlaxoSmithKline in wrongful death products liability actions.

     Defending health care provider in federal False Claims Act case challenging Medicaid reimbursement
     practices.

     Defending defamation action arising from statements made during efforts to get governmental approvals for
     the opening of a health care center.

     Defending an investment fund in a breach of fiduciary duty action.


Alan's broad experience also includes:
     Bringing and defending fraud and recovery actions against lawyers, accountants and others

     Litigation in bankruptcy courts

     Securities, shareholder and partnership disputes

     Litigating complex privilege and work product issues

     Constitutional litigation


Recognition
Honors and Awards
     Illinois Super Lawyer, Business Litigation, 2014 - 2019

     BTI Client Service All-Star, 2014


Insights
     Co-author, “Life Insurance and Annuities Class Actions” chapter in A Practitioner’s Guide to Class Actions
     (2d Ed.), ABA Publishing, 2017

     "Litigation in Connection with Removing a General Partner: Be Prepared," Journal of Tax Credits, November
     2011


Activities and Affiliations
Presentations
     "Corporate Litigation Problems That Keep General Counsel Awake at Night and How to Solve Them," ABA
     Business Law Section, 2012

     "Managing Litigation in this Economy: Doing More with Less," Argyle Chief Legal Officer Leadership Forum,
     2012



                                                                                                                   2
           Case
     "Recent     4:11-cv-00129-JAJ-CFB
             Developments  in Finance: OngoingDocument    332-2
                                               Financial Crisis      Filed 06/19/20
                                                                Litigation," Association Page  7 of 8 Counsel,
                                                                                         of Corporate
     Chicago Chapter, 2011


Memberships
     Legal counsel, Planned Parenthood of Illinois


Areas of focus
Practices
     Alternative Dispute Resolution (ADR)

     Appellate Advocacy

     Class Action Defense

     Commercial Litigation

     ERISA Litigation

     Financial Services Litigation

     Litigation and Dispute Resolution

     Pensions and Benefits Disputes

     Real Estate Litigation and Dispute Resolution

     Securities and Shareholder Litigation


Industry sectors
     Financial Products Litigation

     Insurance Litigation and Arbitration

     Sales Practices Litigation


Education
     University of Chicago, 1975, JD, Order of the Coif

     Princeton University, 1971, AB


Admissions and qualifications
     Illinois

     US Court of Appeals for the Eighth Circuit

     US Court of Appeals for the Fifth Circuit

     US Court of Appeals for the First Circuit

     US Court of Appeals for the Fourth Circuit

     US Court of Appeals for the Second Circuit


                                                                                                                 3
         Case
    US Court     4:11-cv-00129-JAJ-CFB
             of Appeals for the Seventh Circuit Document 332-2 Filed 06/19/20 Page 8 of 8

    US Court of Appeals for the Sixth Circuit

    US District Court for the Eastern District of Wisconsin

    US District Court for the Northern District of Illinois

    US District Court for the Northern District of Illinois, Trial Bar

    US District Court for the Northern District of Texas

    US Supreme Court




© 2020 Dentons. Dentons is a global legal practice providing client services worldwide through its member
firms and affiliates. Please see dentons.com for Legal Notices.                                             4
